ON REMAND FROM THE SUPREME COURT
TAYLOR, Judge.
This case was remanded to this court by the Alabama Supreme Court after a reversal of judgment with instructions that we review the same consistent with the Supreme Court opinion, 507 So.2d 544 (1986). Accordingly, the finding that the appellant was a delinquent under § 12-15-71(c), Code of Alabama 1975, is hereby affirmed. According to the stipulation of the parties regarding possession of the pistol and the alcohol located in the vehicle driven by Sellers, and the evidence, it is almost undisputed that the child, Sellers, was not in possession of these items. Accordingly, the judgments as to the underlying offenses of violation of the prohibition law and possession of a pistol are hereby reversed and a judgment is rendered in the appellant’s favor, and the fines and sentences with reference thereto are hereby vacated.
AFFIRMED IN PART;
REVERSED IN PART AND JUDGMENT RENDERED.
All the Judges concur.